        Case 3:16-cv-00085-MEM Document 221 Filed 04/15/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO R. RESCIGNO, SR.,                   :
AS EXECUTOR OF THE ESTATE
OF CHERYL B. CANFIELD,                     :

                  Plaintiff                :    CIVIL ACTION NO. 3:16-85

          v.                               :        (JUDGE MANNION)

STATOIL USA ONSHORE                        :
PROPERTIES INC.,
                                           :
                  Defendant

                                MEMORANDUM

        Presently before the court is a motion to exclude the plaintiff Angelo R.

Rescigno’s untimely reply brief filed by Alan Marbaker, Carol Marbaker, and

Jerry L. Cavalier (“Objectors”). (Doc. 196). Also before the court is a motion

to clarify the court’s December 8, 2020 order. (Doc. 201). For the reasons set

forth below, both motions will be DENIED.


   I.      BACKGROUND

        The pertinent background is as follows. On July 8, 2020, the court

issued an order, among other things, establishing the date for a final fairness

hearing as well as dates for various prehearing submissions. (Doc. 153).

Pertinent here, the order provided that the “[d]eadline to file replies in support

of the settlement, plan of administration, and/or any attorneys’ fees and
       Case 3:16-cv-00085-MEM Document 221 Filed 04/15/21 Page 2 of 4




expenses” is “[s]even (7) days prior to the settlement hearing.” (Doc. 153, at

3). On July 10, 2020, Objectors filed an appeal of the court’s order denying

their motion to intervene. (Doc. 154). They also filed a motion to stay the

proceedings pending their appeal. (Doc. 155).

      As a result of the tight timeframe, the court issued an order setting an

expedited briefing schedule regarding the motion to stay and modified its prior

scheduling order by extending all deadlines by fourteen days. (Doc. 160).

      On September 24, 2020, Rescigno filed a motion for final approval of

the class action settlement, (Doc. 175). Rescigno filed a brief in support the

same day. (Doc. 176). Objectors’ filed objections to the motion for final

approval. (Doc. 188). On November 4, 2020, Objectors filed a motion to

exclude any untimely reply brief in support of final approval from Rescigno.

(Doc. 196). Objectors filed a brief in support of their motion the same day.

(Doc. 197). Rescigno filed a brief in opposition, (Doc. 198), and Objectors

filed a reply brief, (Doc. 199).

      On December 8, 2020, the court issued a scheduling order in which it

continued the previously scheduled final approval hearing to February 3,

2021. (Doc. 200). In light of restrictions on in-person hearings, the court

ultimately continued the hearing to April 22, 2021. (Doc. 211).




                                     -2-
         Case 3:16-cv-00085-MEM Document 221 Filed 04/15/21 Page 3 of 4




         Objectors then filed the present motion to clarify the December 8 Order,

(Doc. 201), and a brief in support, (Doc. 202). Rescigno filed a brief in

opposition, (Doc. 204), and Objectors filed a reply brief, (Doc. 205).


   II.      DISCUSSION

         In their motion to exclude, Objectors seek to preemptively exclude any

reply brief Rescigno might file. Objectors assert that October 23, 2020, was

the deadline for Rescigno to file his reply, pursuant to the court’s July 8, 2020

order, (Doc. 153), as modified by the court’s July 16, 2020 order, (Doc. 160).

Although Objectors note that Rescigno obtained an exception to the page

limitation, (Doc. 194), they argue Rescigno did not seek or obtain an

extension of time to file.

         In their motion to clarify, Objectors “seek clarification that the Court’s

December 8 Order is not intended to resolve Objectors’ Motion to Bar Plaintiff

from Filing an Untimely Reply in Support of Final Approval or condone

Plaintiff’s ongoing delay in filing a reply brief that he has repeatedly

represented he is ready to file.” (Doc. 202, at 3).

         Rescigno states it is complying with the court’s July 8, 2020 order which

specifically provides that the reply brief is due seven days prior to the hearing.

The court agrees. In light of the clear language of the order and the fact that

the hearing is scheduled for April 22, 2021, Rescigno’s brief is not due until

                                        -3-
        Case 3:16-cv-00085-MEM Document 221 Filed 04/15/21 Page 4 of 4




April 15, 2021. Accordingly, the motion to exclude Rescigno’s reply brief,

(Doc. 196), and the motion to clarify, (Doc. 201), is DENIED.


                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge
DATE: April 15, 2021
16-0085-07




                                    -4-
